Olivee, Chief Judge:
The appeals for reappraisment enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED by and between tbe parties hereto, subject to tbe approval of tbe Court,
1. That tbe merchandise here involved consists of bicycles imported from Germany for the account of plaintiff herein under tbe entries enumerated in tbe attached schedule A,
2. That said bicycles were appraised on tbe basis of statutory cost of production.
3. That tbe cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise at a time preceding tbe date of exportation of the involved merchandise which would ordinarily permit the manufacture or production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, plus the cost of all containers and coverings, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum of the costs of materials and fabrication or manipulation and general expenses) equal to the profit which ordinarily is added in the case of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind equals
for the merchandise marked “A”, U.S. $18.29 each;
for the merchandise marked “B”, U.S. $18.29 each, plus cost of packing as invoiced;
for the merchandise marked “C”, U.S. $16.89 each, plus cost of packing as invoiced.
4. That the reappraisement appeals herein may be submitted upon this stipulation.
On tbe agreed facts, I find tbat tbe proper basis for appraisement of tbe bicycles in question is cost of production, as defined in section 402(f) of tbe Tariff Act of 1930, and bold that such statutory value for tbe articles represented by the invoice items marked “A” is $18.29 (United States currency) each, for the articles represented by tbe invoice items marked “B” is $18.29 (United States currency) each, plus cost of packing, as invoiced, and for tbe articles represented by the invoice items marked “C” is $16.89 (United States currency) each, plus cost of packing, as invoiced.
Judgment will be rendered accordingly.